 

Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made and entered into as of March 31, 2016 by and among Bacterin
International, Inc., a Nevada corporation (the “Borrower”), ROS acquisition
offshore lp, a Cayman Islands Exempted Limited Partnership (“ROS”) and Orbimed
Royalty Opportunities II, LP, a Delaware limited partnership (“Royalty
Opportunities”).

 

WHEREAS, the Borrower, ROS and Royalty Opportunities are party to that certain
Amended and Restated Credit Agreement, dated as of July 27, 2015 (the “Credit
Agreement”), pursuant to which (i) ROS and Royalty Opportunities, as Lenders
under the Credit Agreement, have extended credit to the Borrower on the terms
set forth therein and (ii) each Lender has appointed ROS as the administrative
agent (the “Administrative Agent”) for the Lenders;

 

WHEREAS, pursuant to Section 11.1 of the Credit Agreement, the Credit Agreement
may be amended by an instrument in writing signed by each of the Borrower and
the Administrative Agent (acting on behalf of the Lenders);

 

WHEREAS, the Borrower and the Lenders desire to amend certain provisions of the
Credit Agreement as provided in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.           Definitions; Loan Document. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.

 

2.           Amendment to Section 3.4(c). Section 3.4(c) of the Credit Agreement
is hereby amended by replacing each reference to “December 31, 2015” therein
with “March 31, 2016”.

 

3.           Amendment to Section 8.4(b). Section 8.4(b) of the Credit Agreement
is hereby amended by deleting the first sentence from such Section 8.4(b) in its
entirety and inserting the following as the first two sentences thereof:

 

“At all times prior to June 30, 2016, the Liquidity shall not be less than
$500,000. At all times after June 30, 2016 and prior to January 1, 2017, the
Liquidity shall not be less than $2,500,000.”

 

4.           Conditions to Effectiveness of Amendment. This Amendment shall
become effective upon receipt by the Lender and the Administrative Agent of a
counterpart signature of the other to this Amendment duly executed and delivered
by each of the Lender and the Administrative Agent.

 

5.           Expenses. The Borrower agrees to pay on demand all expenses of the
Administrative Agent (including, without limitation, the fees and out-of-pocket
expenses of Covington & Burling LLP, counsel to the Administrative Agent)
incurred in connection with the Administrative Agent’s review, consideration and
evaluation of this Amendment, including the rights and remedies available to it
in connection therewith, and the negotiation, preparation, execution and
delivery of this Amendment.

 



 

 

 

6.           Representations and Warranties. The Borrower represents and
warrants to each Lender as follows:

 

(a)           After giving effect to this Amendment, the representations and
warranties of the Borrower and the Guarantors contained in the Credit Agreement
or any other Loan Document shall, (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct in all
respects on and as of the date hereof, and (ii) with respect to representations
and warranties that do not contain a materiality qualification, be true and
correct in all material respects on and as of the date hereof, and except that
the representations and warranties limited by their terms to a specific date
shall be true and correct as of such date.

 

(b)           After giving effect to this Amendment, no Default or Event of
Default under the Credit Agreement will occur or be continuing.

 

7.           No Implied Amendment or Waiver. Except as expressly set forth in
this Amendment, this Amendment shall not, by implication or otherwise, limit,
impair, constitute a waiver of or otherwise affect any rights or remedies of the
Administrative Agent or the Lenders under the Credit Agreement or the other Loan
Documents, or alter, modify, amend or in any way affect any of the terms,
obligations or covenants contained in the Credit Agreement or the other Loan
Documents, all of which shall continue in full force and effect. Nothing in this
Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

8.           Waiver and Release. TO INDUCE THE ADMINISTRATIVE AGENT, ACTING ON
BEHALF OF THE LENDERS, TO AGREE TO THE TERMS OF THIS AMENDMENT, THE BORROWER
REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR
OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR
COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE
THEREWITH IT:

 

(a)           WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
HEREOF; AND

 

(b)           RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT, THE LENDERS,
THEIR AFFILIATES AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS
AND ATTORNEYS (COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL
OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH THE BORROWER EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE
AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

 

 

 

9.           Counterparts; Governing Law. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of such when so executed and delivered shall be an original, but all of
such counterparts shall together constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

           IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

  BACTERIN INTERNATIONAL, INC.,
as the Borrower                     By: /s/ John P. Gandolfo       Name:  John
P. Gandolfo       Title:    Chief Financial Officer                     ROS
Acquisition Offshore LP,
as a Lender and as the Administrative Agent             By ROS Acquisition
Offshore GP Ltd.,     its General Partner             By OrbiMed Advisors LLC,  
  its investment manager                     By: /s/ Samuel D. Isaly      
Name:  Samuel D. Isaly      

Title: Managing Member

                    ORBIMED ROYALTY OPPORTUNITIES II, LP,
as a Lender             By OrbiMed ROF II LLC,     its General Partner          
  By OrbiMed Advisors LLC,     its Managing Member                     By: /s/
Samuel D. Isaly       Name:  Samuel D. Isaly      

Title: Managing Member

 

 

 

 